

Exhibit 10.1


UNITED STATES OF AMERICA
Before the
OFFICE OF THRIFT SUPERVISION
 

       
)
 
In the Matter of
)
Order No.: CN 10-22
 
)
   
)
 
TIERONE CORPORATION
)
Effective Date:  June 3, 2010
 
)
   
)
 
Lincoln, Nebraska
)
 
OTS Docket No. H3867
)
   
)
 

 
ORDER TO CEASE AND DESIST
 
WHEREAS, TierOne Corporation, Lincoln, Nebraska, OTS Docket No. H3867 (Holding
Company), by and through its Board of Directors (Board), has executed a
Stipulation and Consent to Issuance of an Order to Cease and Desist
(Stipulation); and


WHEREAS, the Holding Company, by executing the Stipulation, has consented and
agreed to the issuance of this Order to Cease and Desist (Order) by the Office
of Thrift Supervision (OTS) pursuant to 12 U.S.C. § 1818(b); and


WHEREAS, pursuant to delegated authority, the OTS Regional Director for the
Central Region (Regional Director) is authorized to issue Orders to Cease and
Desist where a savings and loan holding company has consented to the issuance of
an order.


NOW, THEREFORE, IT IS ORDERED that:
 
Cease and Desist.
 
1.           The Holding Company and its directors, officers, employees, and
agents shall cease and desist from any action (alone or with another or others)
for or toward causing, bringing about, participating in, counseling or the
aiding and abetting in the unsafe or unsound practices that resulted in
operating the Holding Company with an inadequate level of capital for the
volume, type, and quality of assets held by the consolidated Holding Company and
with inadequate earnings to fund expenses.
 
TierOne Corporation
Order to Cease and Desist
Page 1 of 8
 
 
 

--------------------------------------------------------------------------------

 



Recapitalization Requirements.
 
2.           By May 31, 2010, the Holding Company shall ensure that its
wholly-owned subsidiary, TierOne Bank, Lincoln, Nebraska, OTS Docket No. 03309
(Association), complies with the recapitalization requirements set forth in
Sections 1.1 and 1.2 of the Prompt Corrective Action Directive issued by the OTS
against the Association, OTS Order No. CN 10-14, effective March 31, 2010.
 
Capital Plan.
 
3.
(a)
By July 15, 2010, the Holding Company shall submit to the Regional Director
a  Capital Plan covering the period beginning with the quarter ending June 30,
2010 through the quarter ending December 31, 2011.  At a minimum, the Capital
Plan shall include:

 
(i)           establishment of a minimum tangible capital ratio of tangible
equity capital to total tangible assets commensurate with the Holding Company’s
stand alone risk profile;
 
(ii)           specific strategies for increasing and maintaining tangible
equity capital of the Holding Company at the Board established targets no later
than September 30, 2010;
 
(iii)           operating strategies to achieve net income levels that will
result in profitability and adequate debt service at the Holding Company without
reliance on dividends from the Association;


TierOne Corporation
Order to Cease and Desist
Page 2 of 8
 
 
 

--------------------------------------------------------------------------------

 



(iv)           specific plans to reduce the risks to the Holding Company from
its current debt servicing requirements;
 
(v)           detailed scenarios to stress-test the consolidated capital targets
based on continuing operating results, economic conditions and risk profile of
consolidated assets;
 
(vi)           detailed quarterly pro forma consolidated and unconsolidated
Holding Company balance sheets and income statements for the period beginning
with the quarter ending June 30, 2010 through the quarter ending December 31,
2011 that reflect maintenance of the Board-established minimum tangible equity
capital ratio from September 30, 2010 throughout the remaining period of the
Capital Plan; and
 
(vii)       detailed descriptions of all relevant assumptions and projections
and the supporting documentation for all relevant assumptions and projections.
 
(b)
Upon written notification from the Regional Director that the Capital Plan is
acceptable, the Holding Company shall implement the Capital Plan.  Within five
(5) days of Board approval of the Capital Plan, the Holding Company shall send a
copy of the Capital Plan to the Regional Director.

 
(c)
Once the Capital Plan is implemented, the Holding Company shall operate within
the parameters of its Capital Plan.  Any proposed material deviations from or
changes to the Capital Plan shall be submitted for the prior, written
non-objection of the Regional Director.  Requests for any material deviations or
changes must be submitted at least thirty (30) days before a proposed deviation
or change is implemented.



TierOne Corporation
Order to Cease and Desist
Page 3 of 8
 
 
 

--------------------------------------------------------------------------------

 


(d) 
The Holding Company shall notify the Regional Director regarding any material
event affecting or that may affect the balance sheet, capital, or the cash flow
of the Holding Company within five (5) days after such event occurs.

 
4.
(a)
Within forty-five (45) days after the end of each quarter, beginning with the
quarter ending June 30, 2010, the Board shall review a written report prepared
by management that compares projected operating results contained within the
Capital Plan to actual results (Variance Report).  The Board’s review of each
Variance Report and assessment of the Holding Company’s compliance with the
Capital Plan shall be fully documented in the appropriate Board meeting minutes.

 
(b)
Within fifty (50) days after the end of each quarter, beginning with the quarter
ending June 30, 2010, the Holding Company shall provide the Regional Director
with a copy of each Variance Report.

 
Dividends.
 
5.           Effective immediately, the Holding Company shall not declare or pay
any cash dividends or other capital distributions or purchase, repurchase or
redeem or commit to purchase, repurchase, or redeem any Holding Company equity
stock without the prior written non-objection of the Regional Director.  The
Holding Company shall submit its written request for non-objection to the
Regional Director at least forty-five (45) days prior to the anticipated date of
the proposed dividend, capital distribution, or stock transaction.  The written
request for such notice of non-objection shall: (a) contain current and pro
forma projections regarding the Holding Company’s capital, asset quality, and
earnings; and (b) address compliance with the Capital Plan required by Paragraph
3 of this Order.


TierOne Corporation
Order to Cease and Desist
Page 4 of 8



 
 

--------------------------------------------------------------------------------

 
 
Debt Restrictions.
 
6.           Effective immediately, the Holding Company shall not, directly or
indirectly, incur, issue, renew, roll over, redeem, or increase any debt or debt
securities or commit to do so without the prior written non-objection of the
Regional Director.  The Holding Company shall submit its written request for
non-objection to the Regional Director at least forty-five (45) days prior to
the anticipated date of the proposed debt transaction.  The Holding Company’s
written requests for Regional Director non-objection to engage in such debt
transactions, at a minimum, shall: (a) describe the purpose of the proposed debt
transaction; (b) set forth and analyze the terms of the proposed debt and
covenants; (c) analyze the Holding Company’s current cash flow resources
available to satisfy such debt repayment; and (d) set forth the anticipated
source(s) of repayment of the proposed debt.  For purposes of this Paragraph of
the Order, the term “debt” includes, but is not limited to, loans, bonds,
cumulative preferred stock, hybrid capital instruments such as subordinated debt
or trust preferred securities, and guarantees of debt.  For purposes of this
Paragraph of the Order, the term “debt” does not include liabilities incurred in
the ordinary course of business to acquire goods and services and that are
normally recorded as accounts payable under generally accepted accounting
principles.
 
Transactions with Affiliates.
 
7.           Effective immediately, the Holding Company shall not engage in
any new or modify any existing transactions with any subsidiary or affiliate
without the prior, written non-objection of the Regional Director.  The Holding
Company shall provide thirty (30) days advance written notice to the Regional
Director of any proposed affiliate transaction and shall include a full
description of the transaction.


TierOne Corporation
Order to Cease and Desist
Page 5 of 8
 
 
 

--------------------------------------------------------------------------------

 

Golden Parachute Payments.
 
8.           Effective immediately, the Holding Company shall not make any
golden parachute payment1 unless, with respect to such payment, the Holding
Company has complied with the requirements of 12 C.F.R. Part 359.
 
Directorate and Management Changes.
 
9.           Effective immediately, the Holding Company shall comply with the
prior notification requirements for changes in the Holding Company’s directors
and Senior Executive Officers2 set forth in 12 C.F.R. Part 563, Subpart H.
 
Employment Contracts and Compensation Arrangements.
 
10.           Effective immediately, the Holding Company shall not enter into
any new contractual arrangement or renew, extend, or revise any contractual
arrangement related to compensation or benefits with any director or Senior
Executive Officer of the Holding Company, unless it provides the Regional
Director with not less than thirty (30) days prior, written notice of the
proposed transaction.  The notice to the Regional Director shall include a copy
of the proposed employment contract or compensation arrangement, or a detailed
written description of the compensation arrangement to be offered to such
director or Senior Executive Officer, including all benefits and
perquisites.  The Board shall ensure that any contract, agreement, or
arrangement submitted to the Regional Director fully complies with the
requirements of 12 C.F.R. Part 359.
 
Effective Date, Incorporation of Stipulation.
 
11.           This Order is effective on the Effective Date as shown on the
first page.  The Stipulation is made a part hereof and is incorporated herein by
this reference.



--------------------------------------------------------------------------------

1 The term “golden parachute payment” is defined at 12 C.F.R. § 359.1(f).
2 The term “Senior Executive Officer” is defined at 12 C.F.R. § 563.555.
 
TierOne Corporation
Order to Cease and Desist
Page 6 of 8

 
 

--------------------------------------------------------------------------------

 



Duration.
 
12.           This Order shall remain in effect until terminated, modified, or
suspended by written notice of such action by the OTS, acting by and through its
authorized representatives.
 
Time Calculations.
 
13.           Calculation of time limitations for compliance with the terms of
this Order run from the Effective Date and shall be based on calendar days,
unless otherwise noted.
 
14.           The Regional Director, or an OTS authorized representative, may
extend any of the deadlines set forth in the provisions of this Order upon
written request by the Holding Company that includes reasons in support for any
such extension.  Any OTS extension shall be made in writing.
 
Submissions and Notices.
 
15.           All submissions, including any reports, to the OTS that are
required by or contemplated by this Order shall be submitted within the
specified timeframes.
 
16.           Except as otherwise provided herein, all submissions, requests,
communications, consents, or other documents relating to this Order shall be in
writing and sent by first class U.S. mail (or by reputable overnight carrier,
electronic facsimile transmission, or hand delivery by messenger) addressed as
follows:
 
(a)           To the OTS:


Regional Director
Office of Thrift Supervision
One South Wacker Drive, Suite 2000
Chicago, Illinois  60606
Facsimile: (312) 917-5001


TierOne Corporation
Order to Cease and Desist
Page 7 of 8

 
 

--------------------------------------------------------------------------------

 


(b)           To the Holding Company:


Acting Chairman of the Board
TierOne Corporation
1235 “N” Street
Lincoln, Nebraska  68508-2008
Facsimile: (402) 435-0427


No Violations Authorized.


17.           Nothing in this Order or the Stipulation shall be construed as
allowing the Holding Company, its Board, officers, or employees to violate any
law, rule, or regulation.


IT IS SO ORDERED.


OFFICE OF THRIFT SUPERVISION
 


By   /s/ Daniel T. McKee        
Daniel T. McKee
Regional Director, Central Region


Date: See Effective Date on page 1








TierOne Corporation
Order to Cease and Desist
Page 8 of 8
 
 
 

--------------------------------------------------------------------------------

 
